Exhibit 10.18


PLEDGE AMENDMENT
This PLEDGE AMENDMENT, dated November 28, 2017, is delivered pursuant to
Section 6(d) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement.
The undersigned hereby certifies that the representations and warranties in
Section 5 of the Pledge Agreement are and continue to be true and correct, as to
the shares, membership interests, partnership interests and other equity
interests pledged prior to this Pledge Amendment and as to the shares,
membership interests, partnership interests and other equity interests pledged
pursuant to this Pledge Amendment.
The undersigned further agrees that this Pledge Amendment may be attached to
that certain Pledge Agreement, dated August 4, 2016, HARVEST CAPITAL CREDIT
CORPORATION, a Delaware corporation, in favor of PACIFIC WESTERN BANK, a
California state chartered bank (as amended, restated, supplemented, or
otherwise modified from time to time, the “Pledge Agreement”) and that the
Pledged Equity listed on Annex A to this Pledge Amendment shall be and become a
part of the Pledged Collateral referred to in said Pledge Agreement and shall
secure all Secured Obligations referred to in said Pledge Agreement.
The undersigned (i) acknowledges that any shares, membership interests,
partnership interests or other equity interests not included in the Pledged
Collateral at the discretion of Agent may not otherwise be pledged by Pledgor to
any other Person or otherwise used as security for any obligations other than
the Secured Obligations, and (ii) represents and warrants that all
representations and warranties set forth in the Pledge Agreement, are true,
correct and complete as to the Pledged Equity listed on this Pledge Amendment as
if made on the date hereof.


HARVEST CAPITAL CREDIT CORPORATION,
a Delaware corporation


By:     /s/ Richard P. Buckanavage    
Name:    Richard P. Buckanavage
Title:     Chief Executive Officer and President        





ANNEX A
to Pledge Amendment
PLEDGED EQUITY
Name and
Address of Pledgor
Pledged Entity
Class of Stock, Membership Interests or Partnership Interests
Certificate
Number(s)
Number of Shares, Membership Interests or Partnership Interests
Harvest Capital Credit Corporation
767 Third Avenue, 25th Floor
New York, New York 10017
Attn: Richard P. Buckanavage, President and CEO
HCAP ICC, LLC,
a Delaware limited liability company
N/A
N/A
100%

















[Harvest] Pledge Amendment
    